STORY. Circuit Justice,
after having summed up the evidence to the jury, directed them that if they believed Briggs to have used a patch for the purpose of protection, ■ in concert with a British commander, this was, in the contemplation of the law, a “pass.” It was as much so. as if a ring, or .•a watch-seal, or any other symbol had been given, upon the exhibition of which the defendant would be permitted to go unmolested; and it was immaterial whether the thing so used was given by the British commander, •or was the property of Briggs, if it were agreed to be used for this puipose. It was the pass that was granted', and not the thing itself.
The honorable judge stated, however, that he did not feel a perfect, confidence in this •construction of the law. but. as the defendant would have a remedy by a motion for a ■new trial to correct any error in this respect. he thought it proper to give an absolute direction to the jury, and to reserve the question for a more deliberate consideration' in case of a conviction.